Citation Nr: 1333973	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to an effective date prior to April 2, 2010, for the grant of service connection for diabetes mellitus, type 2.  



REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1961 to March 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for diabetes mellitus, type 2, effective April 2, 2010.  The Veteran is appealing the effective date of the award.  

The Board notes that the procedural history of the issue at hand is rather irregular.  The Veteran perfected an appeal to the Board in June 2010, on the issue of service connection for diabetes mellitus, type 2, and his substantive appeal (VA Form 9) reflected his desire for a hearing at the RO before a Veterans Law Judge.  Before the case was sent to the Board for appellate review, the RO (in a September 2012 rating decision) granted service connection for the diabetes, and issued the Veteran an October 2012 supplemental statement of the case (SSOC) addressing the matter of the effective date of the award.  Thereafter, the Veteran's representative (on a VA Form 646) acknowledged the award of service connection, as well as the Veteran's previous request for a hearing, and indicated that further argument would be presented at the hearing requested.  The RO issued another SSOC in April 2013, before certifying to the Board for appellate consideration the issue of an earlier effective date for the grant of service connection for diabetes mellitus, type 2.  

The Board acknowledges the RO's unorthodox handling of the earlier effective date issue at hand (the Veteran had not filed a Board-jurisdiction-conferring notice of disagreement following the September 2012 award of service connection, prior to the RO issuing the October 2012 SSOC that addressed such issue sua sponte).  Nonetheless, as the matter has been certified to the Board and the Veteran has requested a hearing, and because the Veteran is entitled to a hearing before the Board issues any decision in the matter (see 38 C.F.R. § 20.700(a)), a hearing must be scheduled. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

On VA Form 646, dated in November 2012, the Veteran's representative indicated further arguments and contentions on behalf of the Veteran would be presented at a hearing before a Veterans Law Judge at the RO (which was requested by the Veteran).  Thereafter, following the issuance of a SSOC in April 2013, the RO forwarded the claims file to the Board without arranging for such hearing.  Accordingly, the case must be returned to the RO for such hearing (either Travel Board or by videoconference, whichever the Veteran prefers) to be scheduled.  

Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a hearing (Travel Board or videoconference, as he prefers) at the RO.  Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

